Case 1:21-cv-01960 Document1 Filed 03/05/21 Page 1of11

DEASEY, MAHONEY & VALENTINI, LTD.
BY: George R. Zacharkow (GRZ 7099)

1601 Market Street, 34 Floor

Philadelphia, PA 19103

(215) 587-9400 (phone)

215-587-9456 (fax)

Email: GZacharkow@dmvlawfirm.com
Attomeys for Plaintiff

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
WILLIAM H. KOPKE , JR., INC. CIVIL ACTION
1000 Northern Boulevard
Suite 200
Great Neck, NY 11021

Plaintiff
v.

MAERSK A/S, T/A SEALAND AMERICAS
2799 South Columbus Blvd.
Philadelphia, PA 19148

Defendant

COMPLAINT IN ADMIRALTY
Plaintiff, William H. Kopke , Jr., Inc., by and through its attorneys, Deasey,
Mahoney & Valentini, Ltd., hereby brings this civil action against Defendant, and in
support thereof represents upon information and belief, as follows:
JURISDICTION AND VENUE
1. This is an admiralty and maritime claim within the meaning of Rule 9(h) of the
Federal Rules of Civil Procedure and this Court has jurisdiction pursuant to 28 U.S. C.

§1333. Pursuant to the forum selection provision in the applicable Bills of Lading, this
Case 1:21-cv-01960 Document1 Filed 03/05/21 Page 2 of 11

District has exclusive jurisdiction to hear disputes regarding shipments of goods to the
United States.
PARTIES

2. Atall times hereinafter mentioned, Plaintiff, William H. Kopke , Jr., Inc.
(hereinafter “Plaintiff” or “Kopke”), was and still is a corporation organized and existing
under the laws of the State of New York, with an address and principal place of business
as set forth in the caption, and was engaged in the business of importing and distributing
fruit and perishable goods.

3. Upon information and belief, at all times hereinafter mentioned, Defendant,
MAERSK A/S, t/a SEALAND AMERICAS, (hereinafter “Maersk”), was and still is a
corporation organized and existing under the laws of a foreign state, with an office and
place of business as set forth in the caption, and was and still is the owner and/or
disponent owner and/or charterer and/or manager and/or operator of the M/V
SAFMARINE MAKUTHU, and was engaged in the common and/or private carriage of
merchandise by water for hire.

4. Plaintiff brings this action on its own behalf and as agent and/or trustee on behalf
of and for the interest of all parties who may be or become interested in the shipments
and consignments at issue, as their respective interests may ultimately appear, and
Plaintiff is entitled to maintain this action.

5. Plaintiff, and any and all other parties in interest, have duly performed all valid
conditions precedent to the contracts of carriage on their part to be performed and all
conditions precedent to Plaintiff's recovery under the identified Bills of Lading have

occurred or have been performed by Plaintiff and/or its predecessors or successors in
Case 1:21-cv-01960 Document1 Filed 03/05/21 Page 3 of 11

title.

6. On or about February 6, 2020, the M/V SAFMARINE MAKUTU called at the
Port of Callao, Peru.

7. On or about January 8, 2020 at the Port of Callao, Peru, there was shipped and
delivered to Maersk, as a common and/or private carrier, for delivery to the Port of San
Juan, Puerto Rico, a cargo of grapes in two refrigerated containers, then being in good
order and condition, and Defendant then and there accepted said cargo so shipped and
delivered to them, and in consideration of certain agreed freight charges, issued certain
bills of lading, including but not limited to the bills of lading attached hereto as Exhibit
“A”, which were signed and delivered by Maersk, or by the Master of the vessel and/or
his duly authorized agent, and Maersk agreed to transport and carry the said cargo to the
destination stated therein and deliver it to the consignees named in the bill of lading in the
same good order and condition as when shipped, delivered to and received by Defendant.

8. Pursuant to the contracts of carriage, Maersk owed a contractual and statutory

duty to properly carry, bail, keep, care for, protect, and deliver the shipments to Plaintiff
in the normal course, and in the same good order and condition as when received.

9. Specifically, Defendant was engaged to provide cold treatment for the cargo so it
would be accepted for discharge by the U.S.D.A.

10. After receiving, loading, and stowing the aforementioned containers of grapes,
the M/V SAFMARINE MAKUTU departed the port of Callao, Peru on or about February

8, 2020, and sailed for the Port of San Juan, Puerto Rico.
Case 1:21-cv-01960 Document1 Filed 03/05/21 Page 4 of11

11. The M/V SAFMARINE MAKUTU arrived at the Port of San Juan, Puerto Rico
on or about February 22, 2020, but the two containers were not discharged from the
vessel and were not cleared for entry by the U.S.D.A.

12. The containers remained on the M/V SAFMARINE MAKUTU when she
departed, and were not discharged and delivered at the Port of San Juan, Puerto Rico
until on or about March 7, 2020.

13. Upon inspection, the grapes were not in the same good order and condition as
when shipped, but were found to be deteriorated and unmarketable due to the delayed
delivery.

14. Efforts to mitigate the loss by selling the grapes on the secondary market were

largely unsuccessful, and most of the cargo was dumped.

15. The sound market value of the shipment of 7,024 cases of clementines on the date
that they should have been delivered by Maersk was $59,280.

16. The loss sustained by Plaintiff due to the handling of the unmarketable grapes was
$66,466.23. Plaintiff reserves the right to revise this amount if different information
develops.

17. As a direct and proximate result of the breaches of duty by Maerskthe, Plaintiff
sustained damages in the estimated amount of $66,466.23, exclusive of prejudgment
interest and costs.

WHEREFORE, Plaintiff, William H. Kopke , Jr., Inc., prays:

(a) Process of arrest in due form of law according to the practice of this Honorable

Court in causes of admiralty and maritime claims may issue against Defendant,
Case 1:21-cv-01960 Document1 Filed 03/05/21 Page5of11

MAERSK A/S, t/a SEALAND AMERICAS, citing it to appear and answer, under
oath, all and singular the matters herein.

(b)  IfDefendant, MAERSK A/S, ta SEALAND AMERICAS, cannot be
found within this District, then all of its property, credits and/or effects in the
possession of any person, partnership, or corporation, including any vessel owned or
operated by said Defendant be attached as provided in the Supplemental Admiralty
Rules of the Federal Rules of Civil Procedure in the sum of Four Hundred Ten
Thousand Dollars ($100,000).

(d) Judgment be entered in favor of Plaintiff and against Defendant for the

damages as aforesaid, with interest, costs and attorney’s fees.

(e) The Court grant such other and further relief to Plaintiff as in law and

justice it may be entitled to receive.

DEASEY, MAHONEY & VALENTINI, LTD.

BY: _/s/ George Zacharkow
George R. Zacharkow (GRZ 7099)
1601 Market Street, 34" Floor
Philadelphia, PA 19103
(215) 587-9400 (phone)
(215) 587-9456 (fax)
Email: GZacharkow@dmvlawfirm.com

Attorneys for Plaintiff

Dated: March 5, 2021
Case 1:21-cv-01960 Document1 Filed 03/05/21 Page 6 of 11

HXHIBIT “A”
Case 1:21-cv-01960 Document1 Filed 03/05/21 Page 7 of 11

‘arcane please ea saiasscaeaaneineinemie payer
on the ist of July 2019. In \qeenyou would like to create, view or modify your
onsen | ; .

after an involes has been mede avaiable may be subject tos payer amendment fee starting
Starding instructions for payer please click here - = https://www.sealandmaersk.com/payer-

 

 

 

 

 

ee BILL OF LADING FOR OCEAN TRANSPORT sxc SEAD-
: OR MULTIMODAL TRANSPORT Sse
ae mse SLN309384
pp ‘ Bodin No.
FLORIDABTANCA ‘SAC. > SLN309384
CALLE MIGUEL: DASSO 117 PISO 12, a ae
ro tat 29782331

PHONE: (511) 2223244
CONTACT: — 'DEL-MAR

 

 

Gnved Iniand routing (ket part of Ganiage a5 defined in clause &. For acount and risk of Merchant)

 

 

Tai nT SEATS ERE SCR Fane WTO
petal ECONO, INC
SABANA-ABAIO INOUSTRIAL PARK, 1428
CAWLE RIO DANUBTO. CAROLINA PR 00983-1728
REGISTRATION NUMBER ;#0116332-0017

8 be oder oe

JOSE G FLORES INC US CUSTOMS BROKER

P.O. BOX 902-2695, SAN JUAN, P.R 00802-2695. CALLE DIANA Lore
27 AMELIA INDUSTRIAL PARK. GUAYNABO

PHONE: 787 793-2400

CONTACT: Francisco Flores

 

 

 

 

PAR’ Fi

 

flores @josegfloresinc.com : 3
| eset Geccaum i 15) Place ot Rampt. Applcaiie ony when document used a6 Mulimedal Wangport BAL. (seeciase 1) ~ =
SAFMARINE MAKUTU OO4N
Pato loadng FF fit we Port of 1ge Place of Delivery. Applicable only when document used ag Multimodal Transport B/L. (see clause 3}
Callao San Juan aes

 

ED BY SHIP

 

indo sls Tipit a Mats we Ne, Conmarer No jSaal Ne.

Seether ned Be

@r ‘Said to‘Contain z280 BOXES

  

2880 ‘BOXES of FRESH ‘GRAPES VARIETY: RED GLOBE
(2280 CAIAS: DE UVA FRESCA VARIED AD: _ GLOBE)
“BA 0806. 10 00.00 ae

HS; 080610°~ :
TEMPERATURE? 0.5 C -
HUMIO ITY: OFF-.
VENTILATION: <CLOSED
FDA REG: NBR: -42402221650

“ADBITIONAL SEAL: 137669

     
 
   
     

THERMOGRAPHS :'5191069 - 5191064"

Temperature: -0.5 C
nace ean omit : poeta aS

403.00
2667,00

Basic.Ocean-Freight
1000.60

Cold Treatment Service

  
 
  

MNBU9111924 ML-PE0426762 40 REEF 9'6 2280 BOXES 21660.000 KGS 50.000 CaM

50.000 CBM

21660.000 KGS

 

 

 

  
  
   

 

Per Container USD
Per Container - USD
Per Container USD

 

 

 

 

 

  

    

 

 

 

 

 

 

 

 

 

 

 

 

Name nvotwce Pasty Qusomer
Bunker Adjustment Factor SUPERMERCADOS ECONO, ING 32800015702 | Sealand Puerto Rico -San juan
Basic Ocean Freight SUPERMERCADOS ECONO, ING 32800015702 | Sealand Puerto Rico ~San juan
Cold Treatment Service SUPERMERCADOS ECONO, ING 32800015702 | Sealand Puertn Rico - San Juan
Spent ey usec oe — Pace ot issue of Bi. ]SH@PPED, we tre vs ascertains by ena Raa od Stas aaah ata wd wn ms mneeria ions he aN aa bOnre
of containers ne
itonane ume Fer Se
% er tcecteera te eerie ee eee psoas
THREE/3 ur te Gees, Te cere scaps say aie care to rach Oat srscetootie at 8
. ° gating jeid original, & ertided reaanatly bdteves te be 8 poulne
TL aed ong hal Wiel incing, ach delbwary dischasging the Carers stations. Io veeotid Ht Silat nhg, ery loca cumoms er adlapes
Bacal naan anes) ped on Board Date the contrary poem, baat ot Wo on en when o
2020-02-08 By Ladin ie fas Desi
jpurondeme ary ethers shall ba rola,
Signed by the Carrier Maersk A/S boeing as Sealand Amerkas

 

 

 

 

 

This transport document has one or more numbered pages

 

 

Maersk Central America S.A.
Je Agest{s)

 

/

 

amend these documents, around the clock, login to your account here https://my.sealand.comyshipmentoverview/documentation/ very
Case 1:21-cv-01960 Document1 Filed 03/05/21 Page 8 of 11

a os : : , B/L: SLN309384 Page: 2

Freight Collect. :

“Goods carried under this transport document are subject to cold treatment for which a fee
Is being charged. Fer such Goods, Carrier undertakes to exercise due diligence to provide
properly approved containers and temperature measuring and recording devices.

Carrier reserves the right to retain the Goods inside the Container:

(i) dt origin; if between the time the container has been closed by the Merchant and 24
hours prior: to the loading on the’first vessel the temperature of the Goods has increased or
is stil] out of the agreed protocd; and/or

{ll) at destination; if at the time of arrival at the port of destination, the sterilization period
is dué-to be cdmpleted within a maximum of four days.

Carrier reserves the right to re-start the cold treat ment protocol during carriage at its
‘discretion when there is sufficient time to finalize the protocol within a maximum of four
days after the arrival of the last vessel, according to the transport plan, to the port of
destination,

Carrier reserves the right to change the settempereture in the Container to ensure the
timely completion of the cold treatment protocol.

If the Carrier is not able to complete cold treatment of the Goods in accordance with the
above, the Merchants remedy (to the exclusion of any other) is, that:

{i) if the Merchant choses to complete cold treatment after delivery of the Goods by the .
Carrler; the Carrier will waive any detention, demurrage and/or storage costs for up to five
(5) days; or

(ii) if the Merchant decides to divert the Goods to a new destination where cold treatment
Is not required; (a} the Carrier will waive the change of destination charge and freight to
such new destination; and (b) the Carrier will compensate the Merchant for the difference
In value of the Goods at the original destination and the destination chosen under this item
(ii) (values to be determined with reference to rélevant source for sound market value of
the particular commodity as determined at the discretion of the Carrier).

‘Merchant agrees to hold harmiess and indemnify Carrier for any and all consequences
arising from or out of Goods being carried a& an nae temperature lower than the optimal
.carriage temperature for the goods." —

 

 

 

 

 

 

 

 

 

Freight & Cherges ; Rate une | Cunency | Prepaid Clee
DA Inspection Charge : 237.06 | Per Container: USD 237.00.
sD usp 4307.00
i
8 eR Fae ceo Customer ness Unie
USDA Inspection Charge Collect |SUPERMERCADOS ECONO, ING 32800015702 Sealand Puerto Rico ~ San Juan

 

 

 

 

 

 

 
Case 1:21-cv-01960 Document1 Filed 03/05/21 Page 9of11

 

 

 

 

 

 

 

 

 

 

a alae aera

 

 

 

BY/L: SLN309384 Page :
_
c¥/CY
a fk Charges fate Qureney | Prepatl Oke
thage fame a Gastomer Code Business nit

 

 

 
Case 1:21-cv-01960 Document 1

Filed 03/05/21 Page 10 of 11

Deas customer, please note that changes to payment terms or prepaid payer after an involae has been made available may be subject toa payer amendment fe starting
from the 1st of July 2019, In ¢ase you would liketo create, view or ee Standing inetrudtions for payer please click here - hitps.//www.sealandmaersk.com/payer-

 

 

 

 

sage saa _
f- , BILL OF LADING FOR OCEAN TRANSPORT scnC SEAU
a OR MULTIMODAL TRANSPORT —
& iw SLN299398
spp.
FLORIDABLANCA S.A.C, SLN299398
CALLE MIGUEL, DASSO 117 - PISO 12,
UMA 27'- - PERU . Epon references See Contract
PHONE: (511) 2223244 oe ee 297823312
I Gaver inland routing (Nok part of Cemtage as definedin clause 1. For account and risk of Merchant)

ee RAUL re

a

 

 

 

 

 

Sader So Ste oF a anal Ramen oF or Dy
SUPERMERCADOS ECONO, INC’:
SABANA‘ABAIC INDUSTRIAL PARK, 1428 CALLE RIO DANUBIO.
CAROLINA PR 00983"! 4728 ;
REGISTRATION | NUMBER :-#0116332-0017

JOSE G FLORES | INC US cuSTOMS BROKER

PO, BOX 902-2695, SAN JUAN, P.R 00902-2695. CALLE. DIANA LOTE
27 AMELIA INDUSTRIAL PARK. GUAYNABO ee!

PHONE: 787 793-2400

CONTACT: Francisco Flores

flores @josegfloresin c.com

Tisceot Rem bE Roplicable ony when Gociment wed as Mulimodal Panspon BL Gasca I) TY

 

 

 

 

 

 

Vessel Geawioas t+) AO.

SAFMARINE MAKUTU _ O04N

Port of Loading Por oF Dischame Trace of Delve, Apaicable oniy when document ised as Malmodal Transport B/L (sae Gause 1)
Caligo San Juan :

PARTICULARS FURNISHED BY SHIPPER

 

 

 

Wado Reape Baap oT pe Marks ond Numbers; Container No JS cal No,
2 Container Said to Contain 2280 BOXES

"280 BOKES OF FRESH ‘GRAPES VARIETY: RED GLOBE
(2280 CAJAS DE UVA FRESCA VARIEDAD: RED GLOBE)
“PA.:0806. 10.00.00 Tee
HS: 080610
TEMPERATURE: Si ae
HUMID ITY:. OFF -
VENTILATION::.C.GSED
‘PDA REG. NBR:-42402221650
O01, D-TREATIMENT 225.3
se te. cise ULE we hres

pe — wf Stent | Orchards: Sales LLC”

 

eAteehOds Tie

 

ea .

ADDITIONAL.SEAL:.137863
THERMOGRAPHS: 5191092 - 5242095

Temperature: -0.5 C

     

 

 

 
  

SUDU6232086 ML-PE0426740 4QREEF 9'6 2280 BOXES 21660.000KGS 50.0000 CBM

   

50.0000 CBM

21660.000 KGS

 

 

 

 

 

 

 

 

 

 

 

Customs Seal : 002A8023463
, son teat pa — _ =|) scree j
p00 att eS WOE: 5 Pat inne Peet aay otoner A
{Bunker Adjustment Factor : Fi
Basic Ocean Freight: . id
Cold Treatment Service 1000.00 | Per Container 1000.00
eSNG Rea ere orate
Bunker Adjustment Factor Collect |SUPERMERCADOS ECONO, ING 32800015762 | Sealand Puerto Rico - San Juan
Basic Ocean Freight Collect | SUPERMERCADOS ECONO, ING 32800015762 Sesland Puerto Rico - San Juan
Cold Treatment Service Collect | SUPERMERCADOS ECONO, ING 32800015702 _| Sealand Puerto Rico San Juan
{Goatars Receipt (sea chuse Land 4) beainomber ) Placeof Issue of "[senres, Ceci nape ra ce ecient ne ante
jot containers or packages received by Carter P of Raps fresinetabend ta td Onc De Pace fave, neste sh ee ecions,
1 container Uma, Peru Ne a a anes amie We some MAO) we me ennees eto
Teanber mn rs tine reece ame est Saeesy orien ems
THREE/3 Seta eae epee eee Sea esercatged mp emnes cca
ST on Dian ae (LST ane) ne eat careeanang, eae Ct ar a Cina hanad teu nace eaten, Pad, Maes
— 2020-02-08 Sead eer tc eae eee
worenders ory
‘Snes by the Cazier Maersk A/S trading as Seaiond Amerk2s

 

 

 

 

 

‘This transport document has one or more numbered pages

 

 

 

Maersk Central America S.A.
As Agerh(s}

)

} amend these documents, around the cick, log in to your account here https://my.sealand.comyshipmentoverview/doa mentation verify
Case 1:21-cv-01960 Document1 Filed 03/05/21 Page 11 of 11

BYL: SLNZ299398 Page: 2

 

"Goods carried under this transport document are subject to cold treatment for which a fee
is being charged. For such Goods, Carrier undertakes to exercise due diligence to provide
properly approved containers and temperature measuring and recording devices.
Carrier‘reserves the right to retain the Goods inside the Container:

(i) at origin; if between the time the container has been closed by the Merchant and 24
hours prior to the loading on the first vessel the temperature of the Goods has increased or
iS stil out of the agreed protecal; and/or

(ii) at destination; If at the time of arrival at the port of destination, the sterilization paid

is dueto be completed within a maximum of four days.

eaten reserves the right to re-start the cold treatment protocol during carriage at its
discretion when there is sufficient time to finalize the protocol within a maximum of four
days after the arrival of the - ee according to sia transport plan, to the port of
pee teeebees

Catriek: reserves the right to change the set temperature in the Container to ensure the
timely completion of the cold treatment protocal.

If the Carrier is not able to complete cold treatment of the Goods in accordance with the
above, the Merchants remedy (te the exctusion of any other) is, that:

(i) if the Merchant choses to complete cold treatment after delivery of the Goods by the
Carrier; the Carrier will waive any detention, demurrage and/or storage costs for up to five
(5) days; or

(k) if the Merchant decides to divert the Goods to a new destination where cold treatment
is not required; (a) the Carrier will waive the change of destination charge and freight to
such new destination; and (b) the Carrier will compensate the Merchant for the difference
in value of the Goods at the original destination and the destination chosen under this item
(li} (values to be determined with reference to relevant source for sound market value of _
the ‘Particular commodity as determined at the discretion of the Carrier).

Merchant agrees to hold harmless and indemnify Canter for any and all consequences
‘arising from or out of Goods being carried at an agreed temperature lower than the optimal

Fearriage temperature for the goods.“

 

CY/&Y
arm Re Unk Gurency Prepakd Oke 5
DA Inspection Charge 237.00 | Per Container USD 237.00
Usd usb 4307.00 |

 

 

 

 

 

 

 

Charges Name Tema | invcice Party tee Colediot Business Unit
USDA Inspection Charge Collect | SUPERMERCADOS ECONO, INQ 32800015702 | Sealand Puerto Rico - San Juan

 

 

 

 

 

 

 
